           Case 1:18-cv-11642-VM-DCF Document 212-11 Filed 03/02/21 Page 1 of 1
                                                              Tuesday, March 2, 2021 at 13:05:37 Eastern Standard Time


Subject: PACER and CM/ECF login issues
Date: Monday, March 1, 2021 at 6:15:11 PM Eastern Standard Time
From: U.S. Courts
To:      Michael Maloney

PACER is currently having issues with user authenGcaGons which may prevent access to PACER and NextGen CM/ECF
systems. There may also be issue making payments with pay.gov.



Emergency Maintenance will be performed to resolve the issue from 10:00 P.M. Eastern Time on Monday,
March 1, 2021, to 4:00 A.M. Eastern Time on Tuesday, March 2, 2021.


     Questions? Contact Us

     STAY CONNECTED to uscourts.gov:
            Twitter            YouTube              Updates      RSS

     SUBSCRIBER SERVICES:
     Manage Preferences | Unsubscribe | Help


This message was sent by the United States Courts




                                                                                                                Page 1 of 1
